Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: “setting at least one flight path within a designated area by the user into n zones (where n is a natural number);”.  Appropriate correction is required.
	Currently the amended claim 1’s language states that it is the flight path which is divided into N zones, whereas from the specification and figures it is clear that it is the overall area which is divided into N zones, with each zone having a flight path (figures 3b and figure 4).
	Claim amendments which clearly state that it is the designated area being divided into N-zones and not the flight path itself which is being divided would overcome this objection. (This is an objection as opposed to 112 rejection, as from the specification and other independent claim (claim 4) it is clear which is meant/intended to be claimed and the issue lies more in the specific phrasing/grammar used in the element)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160306355 A1, “AUTONOMOUS DRONE SERVICE SYSTEM”, Gordon et al and further in view of US 20170177006 A1, “SURVEY MIGRATION SYSTEM FOR VERTICAL TAKE-OFF AND LANDING (VTOL) UNMANNED AERIAL VEHICLES (UAVS)”, Fisher et al.
	Regarding Claim 1, Gordon et al teaches “providing the user with an interface for designating a desired area on a map;”( [0053]”  According to another non-limiting embodiment, the API automatically presents the programmer with various services and features that the DaaS system 100 can offer in real-time, “right now”. For example, the API may support a query field 214 in which a user can input a service query or a request for service offered by the DaaS system 100. Based on the query input to the query field 214, the API, which are then constructed into user-selectable options 218 presented on the web interface 204 as illustrated in FIG. 2b.” and in [0051] “The GUI 200 may thereby overlay the web map 206 with a graphical icon that represents real-time locations of one or more drones 102a-102c with respect to the location designated by the user. According to a non-limiting embodiment, the user may also designate an area of interest (AOI) 210 at which the requested service is to be performed.” Here the GUI and a interface provided to the user which allows for setting of a region (the area of interest/AOI));” setting at least one flight path within a designated area; providing at least one provider with an interface for selecting the at least one flight path;’([0049] “The drones 102a-102c via the EFC can also autonomously perform various flight operations to facilitate the service/tasks electrically transmitted by the service node 106. The autonomous flight operations include, but are not limited to, path planning to determine an optimal path for a vehicle to follow while meeting certain objectives and flight constraints, such as obstacles or fuel requirements, obstacle recognition allowing drones to autonomously avoid obstacles such as buildings, trees, etc. during flight, trajectory generation (i.e., motion planning) to determine optimal control maneuvers in order to follow a path necessary to complete the requested service or task, task regulation to determine specific control strategies required to constrain a vehicle within some tolerance or permissible airspace, task allocation and scheduling to determine the optimal distribution of each service request/task among a plurality of service requests/tasks within time and equipment constraints, and cooperative tactics to formulate an optimal sequence and spatial distribution of activities between agents to maximize the chance of success in any given mission scenario.” Here teaches the setting of a flight path based on the service selected, which with the region selection from [0051] above teaches the path generation for the region.);”receiving, from the at least one provider, drone data obtained by taking aerial images on a flight path selected by each of the at least one provider;”( [0056] “The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200” );” and collecting the drone data received from the at least one provider”( [0054] In response to completing the service requested by the user, the drone can transmit an acknowledgement signal to the service node 106 indicating that the requested services are completed. In addition to the acknowledgement signal, the drone also transmits any information or data collected according to the requested service” Here teaches providing of the drone data from the drone (provider));” and producing an integrated drone data map for the designated area.”( [0056] “The user device 302 includes an electronic microcontroller 303 and a GUI 200. It should be appreciated that the microcontroller 303 includes a microprocessor having electronic memory that stores computer readable instructions that when executed by the microprocessor performs various tasks and processes as understood by one of ordinary skill in the art. For example, the microcontroller 303 can access an application stored in memory that, when executed, renders and operates the GUI 200 on the user device 302. The microcontroller 303 is also configured to transmit input data received from a user via the GUI 200 to the service provider 304 according to well-known wireless transmission techniques understood by one of ordinary skill in the art. The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200. The deliverable may include, for example, a map or image that is created as result of the user's service request.”.)
	Gordon et al however fails to disclose the dividing of the AOI into subregions. (Gordon et al fails to disclose division of the region into “n” zones)
	Fisher et al teaches a drone business system ([0036] “FIG. 4 is a data flow diagram illustrating information flow from a customer requesting data to a customer support center, an operational support center, a UAV in a UAV pod, and back again. A customer may submit a data request 400, such as a request for a geographic aerial survey, to a customer support center.”) which includes teaches for sub-dividing a overall survey region into sub-regions, ([0053] “An extended geographic survey area 900 may thus be divided into a plurality of individual geographic survey areas 902 for mission planning purposes”) these regions be divided based on the user requirements ([0053] “he size of each coverage or survey area 902 and the positioning of the pods across the area 900, may vary by a variety of factors including the range, flight time, recharge time, sensor or sensors of the UAV to be employed in that area 902, the frequency of the survey, the weather or season (as they may affect performance of the UAV and/or the charging capabilities of the pod), obstacles and obstructions, wireless communications between the pod and either the UAV, other pods, cellular network, or other radio system, dispersion of other pods in adjacent areas, and the like.” and from [0039] “For example, the customer may wish to provide geographic boundaries to survey a first geographic coverage area during a specific period of time to accomplish a refresh rate. “Refresh rate” refers to the number of times each area of the geographic coverage area is imaged during the deployment period for that geographic coverage area. In other embodiments, the data request may include a ground resolution or ground surface distance (“GSD”). For example, a GSD of one inch may enable the coverage areas and refresh rates described in Table 1.” Here teaches that the “frequency of the survey” (from [0053]) is a customer (user) made requirement, thus the division of the overall zone (extended area 900) is based on the user requirements.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Gordon et al to include the “Refresh rate” and “ground resolution” and “ground surface distance” specification for the survey and the subsequent division of a mission area based on those parameters as taught by Fisher et al as part of the feature/options for the service provided (i.e. implement the parameters and division and teachings of Fisher et al into the teachings of [0069] of Gordon et al).
	The resulting modified Gordon et al would teach all aspects of amended claim 1.
	Regarding Claim 2, modified Gordon et al teaches “The method of claim 1, wherein the producing the integrated drone data map comprises checking whether an image of the drone data collected from the at least one provider for each flight path satisfies a criterion suitable for providing to the user and further checking whether the collected drone data meets the user's requirements, to thereby provide compensation to the provider when the image of the drone data satisfies the criterion and the collected drone data meets the user's requirements.” (Gordon [0056] The user device 302 includes an electronic microcontroller 303 and a GUI 200. It should be appreciated that the microcontroller 303 includes a microprocessor having electronic memory that stores computer readable instructions that when executed by the microprocessor performs various tasks and processes as understood by one of ordinary skill in the art. For example, the microcontroller 303 can access an application stored in memory that, when executed, renders and operates the GUI 200 on the user device 302. The microcontroller 303 is also configured to transmit input data received from a user via the GUI 200 to the service provider 304 according to well-known wireless transmission techniques understood by one of ordinary skill in the art. The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200. The deliverable may include, for example, a map or image that is created as result of the user's service request.”) from the “deliverable” it is implicit that there is some-sort of basic quality/criteria as deliverables (in a business agreement context) are am agreed on end product/result with various details such as quality/scope agreed on beforehand. As such map deliverable would naturally have minimum area/detail requirements. This implicit image quality criteria/deliverable is further a requested resolution is explicitly taught in [0069] “Turning now to FIG. 6, a flow diagram illustrating a method of performing a service provided by the DaaS system is illustrated according to a non-limiting embodiment. The method starts at operation 500 and at operation 502 a user submits a service request via a GUI, for example. The service request may include, but is not limited to, a request for an image of an AOI, weather conditions, traffic conditions, etc. At operation 504, the user selects one or more features/options corresponding to the requested service. For example, a user requesting an image of an AOI may also select the resolution of the image, the number of images, and characteristics of the image such as black and white, etc.”)
	Regarding Claim 3, modified Gordon et al teaches “The method of claim 1, further comprising charging the user a fee for the integrated drone data map produced for the designated area.”(Gordon [0066] “Once the service is completed, the drone selection module 306 generates a completion signal to the fee control module 312 indicating the service is completed, and the fee control module 312 generates a cost signal to the user device 302 indicating a total cost of the service.”)
	Regarding Claim 4, Gordon et al teaches “An apparatus for providing drone data by matching a user with a provider, the apparatus comprising: a user interface portion that supports an interface in which a user designates a desired area on a map”( [0053]”  According to another non-limiting embodiment, the API automatically presents the programmer with various services and features that the DaaS system 100 can offer in real-time, “right now”. For example, the API may support a query field 214 in which a user can input a service query or a request for service offered by the DaaS system 100. Based on the query input to the query field 214, the API, which are then constructed into user-selectable options 218 presented on the web interface 204 as illustrated in FIG. 2b.” and in [0051] “The GUI 200 may thereby overlay the web map 206 with a graphical icon that represents real-time locations of one or more drones 102a-102c with respect to the location designated by the user. According to a non-limiting embodiment, the user may also designate an area of interest (AOI) 210 at which the requested service is to be performed.” Here the GUI and a interface provided to the user which allows for setting of a region (the area of interest/AOI)); “provider interface that supports an interface for selecting at least one of the n zones after checking the user's requirements set for each zone; “([0020] “a feature, where the electronic drone selection module transmits at least one user-selectable criteria provided by the at least one currently operating drone to the user device, and wherein the electronic drone selection module selects the at least one drone in response to receiving at least one selected user-selectable criteria returned by the user device;” Here teaches the sending of the request (area/zone) to the drone based on the criteria sent from the user device (i.e. the request/zone is sent to drone which meet the criteria for the zone)); “a drone data receiver that receives, from each of at least one provider, drone data obtained by shooting at least one zone selected by the at least one provider;”( [0056] “The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200”);” an integrated drone data map maker that integrates the received drone data to produce an integrated drone data map for the area designated by the user;”( [0056] “The user device 302 includes an electronic microcontroller 303 and a GUI 200. It should be appreciated that the microcontroller 303 includes a microprocessor having electronic memory that stores computer readable instructions that when executed by the microprocessor performs various tasks and processes as understood by one of ordinary skill in the art. For example, the microcontroller 303 can access an application stored in memory that, when executed, renders and operates the GUI 200 on the user device 302. The microcontroller 303 is also configured to transmit input data received from a user via the GUI 200 to the service provider 304 according to well-known wireless transmission techniques understood by one of ordinary skill in the art. The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200. The deliverable may include, for example, a map or image that is created as result of the user's service request);” a provider compensator that checks whether the drone data received from each of the at least one provider meets the user's requirements, and then provides compensation to the at least one provider that provides drone data meeting the user's requirements; and a payment portion that provides the integrated drone data map to the user and requests payment.”( Gordon [0056] The user device 302 includes an electronic microcontroller 303 and a GUI 200. It should be appreciated that the microcontroller 303 includes a microprocessor having electronic memory that stores computer readable instructions that when executed by the microprocessor performs various tasks and processes as understood by one of ordinary skill in the art. For example, the microcontroller 303 can access an application stored in memory that, when executed, renders and operates the GUI 200 on the user device 302. The microcontroller 303 is also configured to transmit input data received from a user via the GUI 200 to the service provider 304 according to well-known wireless transmission techniques understood by one of ordinary skill in the art. The microcontroller 303 is further configured to receive the requested information delivered by one or more drones performing the requested service, and construct the received data into a deliverable presented to the user via the GUI 200. The deliverable may include, for example, a map or image that is created as result of the user's service request.”) from the “deliverable” it is implicit that there is some-sort of basic quality/criteria as deliverables (in a business agreement context) are am agreed on end product/result with various details such as quality/scope agreed on beforehand. As such map deliverable would naturally have minimum area/detail requirements. This implicit image quality criteria/deliverable is further a requested resolution is explicitly taught in [0069] “Turning now to FIG. 6, a flow diagram illustrating a method of performing a service provided by the DaaS system is illustrated according to a non-limiting embodiment. The method starts at operation 500 and at operation 502 a user submits a service request via a GUI, for example. The service request may include, but is not limited to, a request for an image of an AOI, weather conditions, traffic conditions, etc. At operation 504, the user selects one or more features/options corresponding to the requested service. For example, a user requesting an image of an AOI may also select the resolution of the image, the number of images, and characteristics of the image such as black and white, etc.”))
	Gordon et al however fails to disclose the dividing of the AOI into subregions. (Gordon et al fails to disclose division of the region into “n” zones); failing to teach the claim element “a flight path setting portion that divides an area designated by the user into n zones (where n is a natural number);”
	Fisher et al teaches a drone business system ([0036] “FIG. 4 is a data flow diagram illustrating information flow from a customer requesting data to a customer support center, an operational support center, a UAV in a UAV pod, and back again. A customer may submit a data request 400, such as a request for a geographic aerial survey, to a customer support center.”) which includes teaches for sub-dividing a overall survey region into sub-regions, ([0053] “An extended geographic survey area 900 may thus be divided into a plurality of individual geographic survey areas 902 for mission planning purposes”) these regions be divided based on the user requirements ([0053] “he size of each coverage or survey area 902 and the positioning of the pods across the area 900, may vary by a variety of factors including the range, flight time, recharge time, sensor or sensors of the UAV to be employed in that area 902, the frequency of the survey, the weather or season (as they may affect performance of the UAV and/or the charging capabilities of the pod), obstacles and obstructions, wireless communications between the pod and either the UAV, other pods, cellular network, or other radio system, dispersion of other pods in adjacent areas, and the like.” and from [0039] “For example, the customer may wish to provide geographic boundaries to survey a first geographic coverage area during a specific period of time to accomplish a refresh rate. “Refresh rate” refers to the number of times each area of the geographic coverage area is imaged during the deployment period for that geographic coverage area. In other embodiments, the data request may include a ground resolution or ground surface distance (“GSD”). For example, a GSD of one inch may enable the coverage areas and refresh rates described in Table 1.” Here teaches that the “frequency of the survey” (from [0053]) is a customer (user) made requirement, thus the division of the overall zone (extended area 900) is based on the user requirements.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Gordon et al to include the “Refresh rate” and “ground resolution” and “ground surface distance” specification for the survey and the subsequent division of a mission area based on those parameters as taught by Fisher et al as part of the feature/options for the service provided (i.e. implement the parameters and division and teachings of Fisher et al into the teachings of [0069] of Gordon et al).
	The resulting modified Gordon et al would teach all aspects of amended claim 4.
	Regarding Claim 6, Gordon et al teaches “ The apparatus of claim 4, wherein the user sets at least one desired area on the map by using the user interface portion and sets a date, at which drone image is to be taken, and a resolution.”(Gordon [0069] “Turning now to FIG. 6, a flow diagram illustrating a method of performing a service provided by the DaaS system is illustrated according to a non-limiting embodiment. The method starts at operation 500 and at operation 502 a user submits a service request via a GUI, for example. The service request may include, but is not limited to, a request for an image of an AOI, weather conditions, traffic conditions, etc. At operation 504, the user selects one or more features/options corresponding to the requested service. For example, a user requesting an image of an AOI may also select the resolution of the image, the number of images, and characteristics of the image such as black and white, etc.” Here teaches resolution of the image)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, no prior art was found to teach the selective activation/offering of a subset of the zones, among a plurality of zones, where the activated zones are those zones which the provider’s drones meet the capability/mission requirements for that specific zone. While fisher et al teaches the division of a mission zone into sub-zones, the sub-zone divisions based on user requirements, there are no teachings as to selective activation/pairing of a customer with a drone provider per-zone, instead the sub-zones of fisher are set/shaped such that they meet to requirements/capabilities, i.e. only valid zones are created, of the drones.
Speaking on a general level of the differences between Gordon and Fisher (the cited prior art) and applicant’s disclosed invention. Applicant’s invention is teaches a “larger” (customer/job which would require multiple drones to finish the job) customer request (i.e. the overall zone which is then broken down into sub-zones) with the sub-zones then being checked/bid out to multiple “small” (small meaning that the provider has limited number of drones/ wouldn’t be able to handle a “large” customer’s request) providers , put to very generally applicant’s disclosed invention is system for a singular “large” customer being paired with (potentially) multiple “small” providers. Whereas Fisher et al teaches the pairing of a “large” customer paired with a “large” (provider with multiple drones/can handle the job individually) provider, and Gordon et al more focuses on a “small” (small meaing that the job can be handled by a singular drone) customer paired with “small providers”.
	In otherwords Fisher and Gordon both disclose inventions directed to customer and companies are of similar sized jobs/roles (e.g. a commercial farmer contracting a company specializes in drone survey work, is a form of “large” customer with “large” provider), whereas applicant’s disclosed invention is teaching of pairing a “large” customer with “small” providers. Claim amendments directed to this large customer- small provider(s) (e.g. applicant’s claim 5 (the selective zone activation) is a form/directed to this Large customer – small provider (s) pairing) would help to distinguish the claimed invention from the prior art. Applicant’s current claim language is written such that similar sized customer-provider pairings would read on the claims (i.e. the “at least one” language leads to interpretations of a singular zone/its requirements (N=1) and/or only a single provider is checked (Provider = 1)). It is, in the examiner’s opinion, in the pairing of a large customer with multiple smaller providers were differences/inventiveness of the applicant’s disclosed invention can be found over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190066326 A1; US 20190392211 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661